DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 07/26/2022 have been fully considered but they are not persuasive.
In remarks applicant argues: 
	In remarks applicant argues Wall fails to teach “analyzing one or more of the aggregated groups of detected real events to identify conditions on the monitored system or take action when a condition is identified from the one or more aggregated groups of detected real events.”
	Examiner respectfully disagrees with the applicant because Wall clearly teaches “analyzing one or more of the aggregated groups of detected real events to identify conditions on the monitored system or take action when a condition is identified from the one or more aggregated groups of detected real events.” [[par.0037]- [0051], power quality analysis. And fig. 2a to 2j. analyzed plots are shown in different figures 3-8]
	[0039] In one embodiment, the Processing Module 134 correlates power quality events with one or more external factors such as weather, temperature or production run, using some technique such as linear regression in order to create a model that may model and/or predict future power quality events. For example, the processing module 134 may generate power quality information representative of a prediction as to how many more power quality events would occur if the temperature were to increase by one degree.
[0040] In another embodiment, the Processing Module 134 relates the frequency of power quality events to some dimension of a facility such as total square footage, leased and occupied square footage, leased and unoccupied square footage, production units, etc. in order to normalize the data so that a fair comparison may be made between different facilities or processes.
[0041] In yet another embodiment, the Processing Module 134 measures trends by plotting recent or historical power quality events over time and optionally plotting them against other non-power quality data, such as plotting a recent trend of power quality events versus the weather conditions occurring over the measured time period.
[0042] In yet another embodiment, the Processing Module 134 groups power quality events so as to present a summary view of events in the system. In one embodiment, this aggregation is accomplished by taking the worst event in the group and using it as a characteristic event for the group.
[0043] In yet another embodiment, the Processing Module 134 categorizes an event using an Institute of Electrical and Electronic Engineers ("IEEE") standard or custom parameters. Standard categorizations for power quality events include transient, sag, swell, and interruption.
[0044] In yet another embodiment, the Processing Module 134 assigns a predefined cause or severity to one or more selected events in order to classify the data. Examples of causes include lightening strike, storm event, capacitor bank switch and so forth. Classification of data can be used to create a searchable database of power quality events. Alternatively, the user can customize the way in which power quality events are classified, such as by defining custom classifications or redefining the conditions which must be met for a given classification.
[0045] In yet another embodiment, the Processing Module 134 allows for visualization of data to present power quality events displayed on duration vs. magnitude plots overlaid with predefined overlays (Computer Business Equipment Manufacturers Association ("CBEMA") etc.). Alternatively, the visualization may be to see how events occurred over time or to see the N worst events as measured by a number of predefined criteria.
[0046] In yet another embodiment, the Processing Module 134 the user annotates the data by to adding: comments or observations on an event; details of what caused the event; customer reports/complaints; information about resolution of the problem; or damage reports, etc.
[0047] In yet another embodiment, the Processing Module 134 indexes, categorizes or classifies data so the user can search on past events that have been categorized in a certain way.
[0048] In yet another embodiment, the Processing Module 134 groups events by source, by time data dimension or by phase, allowing for visualization of clustering.
[0049] In yet another embodiment, the Processing Module 134 performs a hypothetical analysis on the data, such as "what-if" analysis include: "what-if" the weather gets hotter?, or "what-if" some plants are closed?, or the load profile is changed? etc. For example: "If the average wind speed is on average 5 km/h faster next summer, how many more power quality events will I likely have?". "What-if" analysis is useful when making budgeted to actual comparisons, such as forecasting costs associated with power quality events. For example, a forecasting module may have a forecast containing typical events and associated costs for some time period, wherein, as intervals of the time period complete/elapse, the forecasted intervals can be replaced by the real values, and the actual can be calculated on the fly (combining the real and predicted values). Further, differences between the forecasted and actual values may be computed and used to refine the forecasting model.
[0050] In yet another embodiment, the Processing Module 134 performs a control action such as planning for equipment replacement.
[0051] In yet another embodiment, the Processing Module 134 performs a cost determination. An example of cost determination may be to calculate the business cost an organization incurs due to power quality events. In this case power quality data may be combined with other power quality event properties or Non-power quality event properties such as production volumes, production yields, equipment maintenance, and equipment failures to calculate a power quality event cost. This information may then be combined with other measurements and statistics to perform economics calculations such as return-on-investment ("ROI") concerning things like maintenance schedules, backup generation planning and power purchase contracts.
[0052] In yet another embodiment, the Processing Module 134 determines contract compliance such as verification for an end-user on whether power that has been provided meets the promised standard of quality.
Allowable Subject Matter
Claim 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 14-24 and 28-30 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by  Wall et al. (Wall) (Pub NO. US 2005/0273281)
Regarding Claims 1, 15 and 29 Wall discloses:
A computer-implemented method of creating and analyzing grouped events, [Fig.1a-1c and Fig.2a to 2j] comprising: obtaining, at a network node, [Fig.1, item 108 Power quality Analysis module] event data of measured real events [measured data] detected at one or more locations of a monitored system according to a first criterion, [[0016], inputs of power quality analysis module. [0019],[0019]-[0021] and [0027]-[0029]] the event data for each real event defining one or more parameters/dimensions of the real event; [[0019],[0019]-[0021] and [0027]-[0029]] aggregating the detected real events into groups according to at least one or more parameters/dimensions of the detected real events; [[0037], power quality analysis, [[0038]-[0051], different embodiment shows grouping  different ways of groping for analysis.] and analyzing one or more of the aggregated groups of detected real events to identify conditions on the monitored system or take action when a condition is identified from the one or more aggregated groups of detected real events.[[0037]-[0052], Fig.2a to Fig.2j. analysis, analyzed plots are shown in different figures 3-8]]  
Regarding Claims 2 and 16 Wall discloses: the detected real events include an alarm event from an intelligent electronic device or other power equipment. [[0063], Fig.2g. event type shown in Fig.2g corresponds to alarm events]  
Regarding Claims 3 and 17 Wall discloses: parameters/dimensions of a real event include at least one of identification information of a time of occurrence or duration of an event, or an energy measurement or a derived or calculated characteristic or value of the event, or a criticality of an event, or a type of an event including a type of power quality event.  [Fig.2a to 2j. for example time range 204] 
Regarding Claims 4 and 18 Wall discloses: the detected real events further include a monitored system event. [[0019] and Fig.2g, [0063]]  
Regarding Claims 5 and 19 Wall discloses: real events are aggregated into groups according to a time and duration of the detected real events, the aggregating operation comprising: identifying time overlapping events from the detected real events; and grouping the time overlapping events together to form one or more event groups each having event group data defining one or more parameters/dimensions of the event group. [[0019], [0036], [0045] and [0045], group events by time] 
Regarding Claims 6 and 20 Wall discloses: applying a predefined or calculated or derived extra time duration before or after one or more of the detected real events or aggregated groups of detected real events to account for time alignment when grouping events according to the time and duration.  . [[0019], [0036], [0045] and [0045], group events by time] 
Regarding Claims 7 and 21 Wall discloses: the one or more groups are displayed in graphical form on a time line.  [Fig.7]
Regarding Claims 8 and 22 Wall discloses:  detecting and tracking an occurrence of a real event using an intelligent electronic device or other power equipment at a location in the monitored system according to the first criterion, the first criterion being an event threshold or condition; and generating event data which defines one or more parameters/dimensions of the detected real event.  [Fig.1, data sources 101-103, [0019]-[0021]]
Regarding Claims 9 and 23Wall discloses: supplementing the event data for the detected real event with additional event data collected or measured or derived by an intelligent electronic device or other power equipment. [Fig.1, data sources 101-103, [0019]-[0021]] 
Regarding Claims 10 and 24 Wall discloses: event data of detected real events are obtained from a plurality of different sources comprising at least a plurality of intelligent electronic devices or other power equipment arranged to monitor energy measurements on the monitored system at different locations. [Fig.1, data sources 101-103, [0019]-[0021]] 
Regarding Claims 14 and 28Wall discloses: the action to be taken comprises shutting down one or more electrical equipment in the monitored system, selectively interrupting power at one or more locations in the monitored system, postponing or changing the order of a process sequence, or generating an alarm or report.  [[0023], [0068]]
Regarding Claims 30 discloses: wherein the aggregating and analyzing operations are performed automatically. [[0037]-[0052]]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (Wall) (Pub NO. US 2005/0273281) in view of Berges et al. (Berges)(Pub No. US 2012/0290230)
Regarding Claims 11 and 25 wall teaches the event data includes textual data describing one or more parameters/dimensions of the detected real event, the method further comprising: converting the textual data from the event data of each detected real event or from additional event data collected or measured or derived by an intelligent electronic device or other power equipment, [[[0019],[0019]-[0021] and [0027]-[0029]]] 
Wall does not teach a matching label from a library of unique and non- -35-WO 2019/195532PCT/US2019/025754 ambiguous event labels identifying one or more parameters/dimensions associated with one or more of the detected real events prior to aggregating the detected real events. 

However, Berges teaches a matching label from a library of unique and non- -35-WO 2019/195532PCT/US2019/025754 ambiguous event labels identifying one or more parameters/dimensions associated with one or more of the detected real events prior to aggregating the detected real events. [[0044][0173], [0182] , [0240],[0245] and [0250]]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to modify the system of wall to include label from a library of unique and non-ambiguous as taught by Berges for the advantage of reducing uncertainty, and enhanced user configuration interaction and control.
Regarding Claims 12 and 26 Wall discloses: identifying any new string of text related to one or more of the detected real events or to additional data from the detected real events and group of detected real events to enrich the library  [[[0019],[0019]-[0021] and [0027]-[0029]]]
Regarding Claims 13 and 27 Wall discloses: extracting discriminant parameters/dimensions from the textual data of a detected real event; and creating new event data labels to add to the library for the detected real event, which comprises tagged event labels for each of the extracted discriminant parameters/dimensions.  [[[0019], [0019]-[0021] and [0027]-[0029]]]
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 14-24 and 28-31 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by  Wall et al. (Wall) (Pub NO. US 2005/0273281)
Regarding Claims 1, 15 and 29 Wall discloses:
A computer-implemented method of creating and analyzing grouped events, [Fig.1a-1c and Fig.2a to 2j] comprising: obtaining, at a network node, [Fig.1, item 108 Power quality Analysis module] event data of measured real events [measured data] detected at one or more locations of a monitored electrical/power  system according to a first criterion, [[0016], inputs of power quality analysis module. [0019],[0019]-[0021] and [0027]-[0029]] the event data for each real event defining one or more parameters/dimensions of the real event; [[0019],[0019]-[0021] and [0027]-[0029]] the real events comprising power events which are detected from one or more monitored electrical properties on the monitored system [Fig.1C [0036]] aggregating the detected real events into groups according to at least one or more parameters/dimensions of the detected real events; [[0037], power quality analysis, [[0038]-[0051], different embodiment shows grouping  different ways of groping for analysis.] and analyzing one or more of the aggregated groups of detected real events to identify conditions on the monitored system or take action when a condition is identified on the monitored system from the one or more aggregated groups of detected real events.[[0037]-[0052], Fig.2a to Fig.2j. analysis, analyzed plots are shown in different figures 3-8]]  
Regarding Claims 2 and 16 Wall discloses: the detected real events include an alarm event from an intelligent electronic device or other power equipment. [[0063], Fig.2g. event type shown in Fig.2g corresponds to alarm events]  
Regarding Claims 3 and 17 Wall discloses: parameters/dimensions of a real event include at least one of identification information of a time of occurrence or duration of an event, or an energy measurement or a derived or calculated characteristic or value of the event, or a criticality of an event, or a type of an event including a type of power quality event.  [Fig.2a to 2j. for example time range 204] 
Regarding Claims 4 and 18 Wall discloses: the detected real events further include a monitored system event. [[0019] and Fig.2g, [0063]]  
Regarding Claims 5 and 19 Wall discloses: real events are aggregated into groups according to a time and duration of the detected real events, the aggregating operation comprising: identifying time overlapping events from the detected real events; and grouping the time overlapping events together to form one or more event groups each having event group data defining one or more parameters/dimensions of the event group. [[0019], [0036], [0045] and [0045], group events by time] 
Regarding Claims 6 and 20 Wall discloses: applying a predefined or calculated or derived extra time duration before or after one or more of the detected real events or aggregated groups of detected real events to account for time alignment when grouping events according to the time and duration.  . [[0019], [0036], [0045] and [0045], group events by time] 
Regarding Claims 7 and 21 Wall discloses: the one or more groups are displayed in graphical form on a time line.  [Fig.7]
Regarding Claims 8 and 22 Wall discloses:  detecting and tracking an occurrence of a real event using an intelligent electronic device or other power equipment at a location in the monitored system according to the first criterion, the first criterion being an event threshold or condition; and generating event data which defines one or more parameters/dimensions of the detected real event.  [Fig.1, data sources 101-103, [0019]-[0021]]
Regarding Claims 9 and 23Wall discloses: supplementing the event data for the detected real event with additional event data collected or measured or derived by an intelligent electronic device or other power equipment. [Fig.1, data sources 101-103, [0019]-[0021]] 
Regarding Claims 10 and 24 Wall discloses: event data of detected real events are obtained from a plurality of different sources comprising at least a plurality of intelligent electronic devices or other power equipment arranged to monitor energy measurements on the monitored system at different locations. [Fig.1, data sources 101-103, [0019]-[0021]] 
Regarding Claims 14 and 28Wall discloses: the action to be taken comprises shutting down one or more electrical equipment in the monitored system, selectively interrupting power at one or more locations in the monitored system, postponing or changing the order of a process sequence, or generating an alarm or report.  [[0023], [0068]]
Regarding Claims 30 discloses: wherein the aggregating and analyzing operations are performed automatically. [[0037]-[0052]]
Regarding Claims 31 discloses: a power quality disturbance or an anomaly on the monitored system, and a cause of the power quality disturbance or the anomaly on the monitored system. [Fig.1 C [0036]-[0052]] 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wall et al. (Wall) (Pub NO. US 2005/0273281) in view of Berges et al. (Berges)(Pub No. US 2012/0290230)
Regarding Claims 11 and 25 wall teaches the event data includes textual data describing one or more parameters/dimensions of the detected real event, the method further comprising: converting the textual data from the event data of each detected real event or from additional event data collected or measured or derived by an intelligent electronic device or other power equipment, [[[0019],[0019]-[0021] and [0027]-[0029]]] 
Wall does not teach a matching label from a library of unique and non- -35-WO 2019/195532PCT/US2019/025754 ambiguous event labels identifying one or more parameters/dimensions associated with one or more of the detected real events prior to aggregating the detected real events. 

However, Berges teaches a matching label from a library of unique and non- -35-WO 2019/195532PCT/US2019/025754 ambiguous event labels identifying one or more parameters/dimensions associated with one or more of the detected real events prior to aggregating the detected real events. [[0044][0173], [0182] , [0240],[0245] and [0250]]
Therefore, it would have been obvious to one of the ordinary skilled in the art to which this invention pertains before the effective filing date of the invention, to modify the system of wall to include label from a library of unique and non-ambiguous as taught by Berges for the advantage of reducing uncertainty, and enhanced user configuration interaction and control.
Regarding Claims 12 and 26 Wall discloses: identifying any new string of text related to one or more of the detected real events or to additional data from the detected real events and group of detected real events to enrich the library  [[[0019],[0019]-[0021] and [0027]-[0029]]]
Regarding Claims 13 and 27 Wall discloses: extracting discriminant parameters/dimensions from the textual data of a detected real event; and creating new event data labels to add to the library for the detected real event, which comprises tagged event labels for each of the extracted discriminant parameters/dimensions.  [[[0019], [0019]-[0021] and [0027]-[0029]]]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186